Title: To James Madison from Jacob Peterson, 13 April 1802
From: Peterson, Jacob
To: Madison, James


Sir,
Cadiz April 13th. 1801. [1802]
I do myself the honor, and as Incumbent with my duty as a Citizen of the United States of America, Armed, And Commissioned under the Authority of his Excellency John Adams The late President of the United States to Set forth the following diabolical treatment, not only personal, but National Insult I recieved from the Ship Walker of London Commanded by John Nichols, and owned by Messrs. Wigram & Co.
It was on the 20th. day of January present year then off Cape Horn, I fell in and Spoke with Said Walker. He informed me that he was very much in want of Canvass & Sundry Chandelary Stores, to which I replied that if he would Send his Boat the next day that I would Spare him a Topsail, which was Complied with the next day and the walker recieved the Topsail with other Stores.
On the 22d. at 10 A.M. the Ship Walker bore down on my Larboard Quarter and at ¼ past 10 Sheared along Side, Hailed me and requested that I would send my Log book on board, That he would examine my Ship To which I replied, If you have any Authority to Examine my Ship, you will Send your boat on board And you Shall recieve every Satisfaction—upon which he fired a Shot over the Poop Deck, which Carried away the Quarter Rail & Some of the Rigging. Says he This is to bring you too. I then gave orders for my Steering Sails Top Gallant Sails and Courses to be taken in to bring the Ship too. But notwithstanding, Said Ship fired 2 Broad Sides into my Ship in the very Act of Compliance which almost left me a wreck in my Running rigging. When this was done I Said to him in the Very act of Compliance you have Acted So base & Cowardly As to fire 2 Broad Sides into my Ship—ho! ho says he I’ll abide by the Consequences. At 45 mt. past 10. AM I Sent my first officer Mr. Peter Suter on Board with the Log Book, to prevent if it was Still possible a Contest, which at last proved Inevitable. At 11 my boat returned with his note no 3 requesting me to Send my Clearance from Philadelphia Bills of Lading, and my Clearance from the last Port, and repair on board. The former I Granted but the latter I thought proper to decline.
Shortly after I recieved his note no. 4 full of Threats & Consequences if I did [not] repair on board, To which I Gave a possitive refusal. Lastly he Sent his note no. 5 wherein he says. I see you are determined not to Come on board. I request that you will Send the Gentleman Passenger, And after a few Questions we may likely proceed on our Voyage. To this Gentleman I Shewed his note. Says he—I Can have no objections to go on board his ship As I have my regular Pasport and have nothing to fear from him I may probably prevent any further Contest. With this Sentiment of Reconciliation the Gentleman went on board the walker. At 40 mt. past 5 P.M the Walker Sheared again along Side, and within a Short Pistol Shot. Capt Nicols requested me to Come on board his Ship and if I did not Comply with his request he would Sink the Ship under me and 5 minutes time he would only Grant me to Consider of it.
“I Answered that I would not Comply with his request while I Could Display the Colors of the United States of America, And if you have any thing to Communicate to me you must Come on board of my Ship. I request of you to Send my boat with my papers, officer, Passenger and the two lads on board. You have already informed me that you have found my papers Satisfactory. You have offered a national Insult, And have Insulted me Grossly. Therefore Consider well what you have done or what your base intention may be to do.”
“Says he I will have your Cargo & more than your Cargo.”
“You have brought me to the last extremity. Therefore be Cautious what you do. I will lose no more time by you, and if you fire again it will be on your Peril.”
Says he I will do what I Can, & will fight my Waist Guns.
“I layed my Ship upon his Starboard Quarter Close along Side, and Gave orders for my men that in Case the Walker fired upon us, To fire upon her with a well directed Fire.”
At this time it was nearly Six OClock. The walker fired upon me which was immediatly returned from the Asia and So effectually that every Shot Raking her. Smoke was Seen issuing from her Main Top, her Colors Shot Away, & the Second broad Side being fired I ordered to [stop] fireing—when I observed the Walker in Great Consternation, and making all Sail. They hoisted a Color again. I made all Sail After her and ordered the Bow Guns to play upon her, which Carried away her Mizen Topsail, but notwithstandg She Got away from me being very much superior in point of Sailing.
My only object was now, if Possible to bring my Ship again along Side of the walker, to extricate my officer, Passenger, and my two lads.
I pursued her under all Sail, but the wind being very light, She drew very fast from me insomuch That at ½ past seven OClock She was 4 miles a head of me. Through the night it Continued Calm, during which time I repaired Some of my wounded rigging and at day light Saw the walker about 4 miles to windward of me. I hove my Ship too, & repaired my main Yard & wounded rigging to Give the Walker an Opportunity to Come down to me which he very prudently declined, as the former reception was too warm. And at Noon of the 23d I made all Sail to turn to windward & the Night following it became very thick and Squally lost the Walker. The Walker Mounted 14 Guns, Twelves, nines & sixes.
I am happy to add that I Came off without the loss of any Men, having only one wounded by the Topsail Tye being Shot Away. I am Sir with Great Respect Your Mo Obedient hum. Servt.
Jacob Peterson Commander
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, Ship “Asia”). Sent as enclosure in JM to Rufus King, 23 July 1802 (second letter).



   
   For Peter Sutter’s affidavit describing these events, see John Elmslie, Jr., to JM, 29 Mar. 1802, and n. 1.


